DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group II (claims 2-3, 6, 18, 20, 44, 62, 64, 66, 72, 83 and 85) in the reply filed on 11/1/2021 is acknowledged. Applicant’s traversal is on the grounds that simultaneous search of all groups will not impose additional search burden. This argument is not found persuasive since groups 1-2 listed in the restriction requirement do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. Accordingly, there is a search and examination burden to search these inventions in the same application. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7, 12-13, 15-16, 18-21, 23, 29, 32, 38, 44, 47-55, 62, 64, 66, 72, 77, 79, 83, 85, 91-93 are pending. Claims 1, 4-5, 7, 12-13, 15-16, 19, 20, 21, 23, 29, 32, 38, 47-55, 77, 79, 91-93 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 2-3, 6, 18, 44, 62, 64, 66, 72, 83 and 85 are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/516,432, PRO 62/531,626, and PCT/US2018/036344, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 6/7/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/2019 and 5/27/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinhadri, et al. "Effect of valproic acid on transient protein expression in HEK 293E suspension adapted cells." Uppsala University (2009) (hereinafter Sinhadri, cited in applicants IDS). 
Sinhadri discuses an enhanced method for transfecting cells using polyethylenimine (PEI) and valproic acid (Sinhadri, summary pg 2). Sinhadri provides a description of PEI and its role in improving cell transfection (Sinhadri, section 1.3 pg 5). Sinhadri further demonstrates that histone deacetylase (HDACs) inhibitors such as valproic acid can be used to enhance recombinant protein production in mammalian cells along with PEI (Sinhadri, pg 2 para 2 and section 1.6 pg 6). Sinhadri describes the optimization of valproic acid concentration for transient gene expression in PEI/HEK 293E cells in Fig 1. Sinhadri describes polyethylenimine and valproic acid preparation in section 4.4 (Sinhadri, pg 20). Sinhadri found that . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 18, 44, 62, 64, 66, 72, 83 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Sinhadri (supra) as applied to claims 2-3 above in further view of Gray et al. "Production of recombinant adeno‐associated viral vectors and use in in vitro and in vivo administration." Current protocols in neuroscience 57.1 (2011): 4-17 (hereinafter Gray, cited in applicants IDS) and Fan et al. "Valproic acid enhances gene expression from viral gene transfer vectors." Journal of virological methods 125.1 (2005): 23-33 (hereinafter Fan). 

Gray describes a method for transducing cells to produce rAAV vectors using a mixture of plasmids which encode rAAV transgenes, rAAV packing proteins (AAV rep and AAV cap genes) and rAAV helper genes as illustrated in Fig 4.17.1 (Gray, abstract, Fig 4.17.1 and Fig 4.17.2). Gray describes plasmids wherein the helper proteins comprise E2, E4 and VA RNA genes such as pXX6 and AD DNA corresponding to the limitations of claim 66 (Gray, Fig 4.17.1). Gray describes the incorporation of rAAV expression control elements such as ITRs (Gray, Fig 4.17.2). Gray describes isolating and purifying the rAAV vectors (Gray, Preform rAAV purification pg 4.17.6). Gray describes optimized incubation times and ratios of plasmid/cell ratios (Gray, pg 4.17.28). 
It would have been prima facie obvious to one of ordinary skill in the art to use the enhanced method for transfecting cells using polyethylenimine (PEI) and valproic acid as described by Sinhadri to transduce cells using the mixture of plasmids which encode rAAV transgenes, rAAV packing proteins (AAV rep and AAV cap genes) and rAAV helper genes as described by Gray for improved rAAV production. It would have been a matter of combining known methods to yield predictable outcomes since both authors are concerned with enhanced methods for transfecting cells for transgene production.  One of ordinary skill in the art would have been motivated to incorporate valproic acid since it acts as a histone deacetylase (HDACs) inhibitor which has been shown to enhance recombinant protein production in mammalian cells along with PEI as described by Sinhadri. Thus, one of ordinary skill would look to incorporate valproic acid to enhance the transduction of cells using the mixture of plasmids which encode rAAV transgenes, rAAV packing proteins (AAV rep and AAV cap genes) and rAAV helper genes as described by Gray for improved rAAV production. 
Furthermore, although the majority of the disclosure of Sinhadri is focused on IgG production, Sinhadri references Fan et al and previous studies in which valproic acid was used to enhance gene prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 2, 6, 18, 62, 64, 66, 72, 83, 85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-29 and 74-105 copending Application No: 15/780,542 (US Patent Application Publication Number 2019/0292561). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims broadly embrace the patented claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a method for producing transfected cells that produce rAAV comprising providing plasmids and a solution of PEI to improve cell transduction. The instant claims describe a patentably indistinct method for making cells that produce rAAVs using a mixture of plasmids and PEI solutions. Thus, the co-pending claims embrace the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633